Conviction for a misdemeanor; punishment being assessed against each of the appellants at a fine of $100.
The proof on the part of the State was sufficient to warrant the conclusion of the court that the defendants operated an open saloon, as charged in the complaint and information. *Page 148 
The trial was before the court without the intervention of a jury. Appellants contend that the judgment is fatally defective in failing to show that the court found them guilty and assessed against each of them a fine of $100. In our opinion, the judgment, in its entirety, discloses that the trial judge found the appellants guilty and assessed a fine against each of them in the sum of $100. Following the finding of the court, the judgment is irregular in referring to the appellants as "the defendant." The judgment is therefore reformed to show that the State of Texas shall have and recover from each of the defendants a fine of $100.
Appellants contend that the complaint and information are insufficient. In the case of A. Lamantia v. The State of Texas, Opinion No. 19274, this day delivered [133 Tex. Crim. 573], we sustained a complaint and information charging the offense in substantially the same language as it is herein charged.
As reformed, the judgment is affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                    ON MOTION FOR REHEARING.